*581In a proceeding pursuant to CPLR article 75 to vacate an arbitration award, the petitioner appeals from an order and judgment (one paper) of the Supreme Court, Suffolk County (Klein, J.), entered December 13, 2002, which, in effect, denied the petition and dismissed the proceeding.
Ordered that the order and judgment is affirmed, with costs.
The Supreme Court properly dismissed this proceeding seeking to vacate an arbitration award which determined that the respondent’s grievance under the collective bargaining agreement between the parties was substantively arbitrable. This arbitration award does not constitute a “final determination[ ] made at the conclusion of the arbitration proceedings” (Mobil Oil Indonesia v Asamera Oil, 43 NY2d 276, 281 [1977]), and is therefore not subject to judicial review at this juncture (see Matter of Local 100, Transp. Workers Union of Am., AFL-CIO v New York City Tr. Auth., 237 AD2d 606 [1997]; Avon Prods. v Solow, 150 AD2d 236 [1989]). Santucci, J.P., Goldstein, Luciano and Mastro, JJ., concur.